



Exhibit 10.13


RESIGNATION AND RELEASE AGREEMENT
This Resignation and Release Agreement (this “Agreement”) is made between
Jeffrey F. Phelan (“Executive”), DCT Industrial Operating Partnership LP (the
“OP”) and DCT Industrial Trust Inc. (the “Company”; together with Executive and
the OP, the “Parties,” and each of which, a “Party”).
WHEREAS, the Company has adopted that Certain Executive Change in Control and
Severance Plan as of October 9, 2015, (the “Plan”);
WHEREAS, Executive has expressed his desire to resign as of January 2, 2016 (the
“Resignation Date”);
WHEREAS, Executive and the Company have agreed to enter into a one-year
Consulting Agreement commencing of even date with the Resignation Date (the
“Consulting Agreement”);
WHEREAS, notwithstanding any terms to the contrary contained in the Plan, the
Company is nevertheless prepared to provide to Executive the benefits described
in Section 3 of this Agreement (the “Benefits”), subject to Executive’s
execution and non-revocation of the provisions of Section 5 of this Agreement
and compliance with the other terms and conditions provided in this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive and the Company hereby agree as
follows:
1.Resignation of Employment. Executive hereby resigns from his employment with
the Company and as its President, as of the close of business on the Resignation
Date. Executive confirms that he is hereby resigning from any and all other
positions that he holds with the Company as an officer, director or otherwise
effective on the Resignation Date. Executive further confirms that he is hereby
resigning from any and all positions that he may hold with any affiliate of the
Company effective on the Resignation Date. Executive hereby agrees that the
termination of Executive’s employment on the Resignation Date pursuant to this
Agreement will be considered a termination of Executive’s employment by
Executive without Good Reason (as defined in the Plan).


2.Non-Contingent Payments. No later than 30 days following the Resignation Date
and in all events no later than the date required by applicable law, the Company
will pay the following to Executive: (a) all of Executive’s annual salary
accrued and unpaid through the Resignation Date; (b) all vested benefits accrued
through the Resignation Date, if any, under the terms of any employee benefit
plans applicable to Executive; (c) reimbursement for any and all reasonable
business expenses incurred by Executive prior to the Resignation Date and
submitted by Executive and approved by the Company pursuant to the terms of the
Company’s expense reimbursement policy; and (d) Executive’s accrued but unused
vacation time. For avoidance of doubt, Executive agrees and acknowledges that,
as of the Resignation Date, Executive will not have any vested rights to receive
(and will not receive) any cash bonus for 2015 or any equity awards from the
Company or the OP, except to the extent otherwise specifically provided for
herein pursuant to Section 3.


3.Benefits. Provided that Executive executes (i) this Agreement and does not
revoke the provisions of Section 5 of this Agreement in accordance with the
terms of Section 11 below and (ii) executes the Post-Resignation Release of
Claims attached hereto as Exhibit B (the “Post-Resignation Release”) no earlier
than the Resignation Date and no later than twenty-one (21) days following the
Resignation Date and does not revoke the Post-Resignation Release prior to its
Effective Date (the “Post-Resignation Release Effective Date”), the Company and
the OP shall provide the following benefits to Executive:


(a)Health Coverage Continuation. Executive will continue to be eligible to
participate in the Company’s health, dental and vision insurance programs until
the end of the calendar month in which the Resignation Date occurs. Thereafter,
provided that Executive elects to continue his health coverage to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”), the Company will provide Executive with such continuing coverage under
the Company’s group health plans as Executive received prior to the Resignation
Date (provided Executive continues to pay his share of such coverage) as would
have applied in the absence of such termination from the Resignation Date
through the earlier of the second anniversary of the Resignation Date or such
time as Executive becomes entitled to receive health benefits from another
employer or recipient of Executive’s services (such entitlement being determined
without regard to any individual waivers or other similar arrangements);







--------------------------------------------------------------------------------





(b)LTIP Grant. In exchange for services previously provided by Executive to the
OP in his capacity as a partner of the OP, the OP shall grant Executive (i) a
number of vested LTIP Units of the OP equal to the Vested Amount (as defined
below) divided by the closing price of the Company’s common stock on the
Resignation Date (or if such date is not a trading date, the immediately
preceding trading date) and (ii) a number of LTIP Units of the OP equal to the
Unvested Amount (as defined below) divided by the closing price of the Company’s
common stock on the Resignation Date (or if such date is not a trading date, the
immediately preceding trading date), 50% of which will be vested upon grant and
50% of which will vest if, and only if, Executive fully performs all of his
obligations under the Consulting Agreement. Such grants will be made following
the Resignation Date and no later than fifteen (15) business days following the
Post-Resignation Release Effective Date and will be dependent on Executive
signing award documentation with respect to such grants consistent with the OP’s
standard award documentation for LTIP Unit grants. The “Vested Amount” shall
equal the sum of (i) Executive’s current annual base salary, which is $425,000,
(ii) an amount equal to the cash bonus that Executive would have been entitled
to receive from the Company for 2015 if Executive had not resigned based on the
bonus criteria previously communicated to Executive and estimated results for
2015, as determined by the Compensation Committee of the Board of Directors of
the Company in good faith on or before December 20, 2015 (the “2015 Bonus
Amount”) and (iii) an amount equal to the average of the Executive’s cash bonus
for 2014, which was $371,000, and the 2015 Bonus Amount. The “Unvested Amount”
shall equal the dollar amount that would have been used to determine the equity
bonus that Executive would have been entitled to receive from the Company for
2015 if Executive had not resigned based on the bonus criteria previously
communicated to Executive and estimated results for 2015, as determined by the
Compensation Committee of the Board of Directors of the Company in good faith on
or before December 20, 2015. Promptly after the determination of the Vested
Amount and the Unvested Amount (and, in any event, at least three business days
prior to the Resignation Date), the Company will notify Executive of the amounts
of the Vested Amount and the Unvested Amount and provide Executive with a
spreadsheet (the “Spreadsheet”) containing the details of the calculation of
such amounts in the form agreed upon by Executive and the Company. Executive
will receive dividends on all vested and unvested LTIPS in accordance with
Company policy and in the same manner as those received by other LTIP holders.


(c)Lapse of Stock Vesting Conditions and Restrictions. On the Post-Resignation
Release Effective Date, the unvested LTIP Units in the OP granted to Executive
that are listed on Exhibit B attached hereto will become fully vested. In the
event that any such unvested LTIP Units would, in the absence of this Agreement,
terminate or be forfeited as a result of the termination of Executive’s
employment with the Company occurring on or before the Post-Resignation Release
Effective Date, then such LTIP Units shall only terminate or be forfeited upon
the occurrence of an event as a result of which such LTIP Units will not become
fully vested pursuant to this Agreement (i.e., upon the revocation of the
provisions of Section 5 of this Agreement or the failure of Executive to execute
the Post-Resignation Release within the time period set forth above or
Executive’s revocation of the Post-Resignation Release prior to the
Post-Resignation Release Effective Date); provided that no additional vesting
shall occur solely as a result of the operation of this sentence. Except as
otherwise provided in the Consulting Agreement, all other equity awards (or
portions thereof) made to Executive by the Company or the Partnership that were
unvested immediately prior to the Resignation Date will be forfeited as of the
Resignation Date.


4.Tax Treatment. The Company shall undertake to make deductions, withholdings
and tax reports with respect to payments and benefits under this Agreement to
the extent that it reasonably and in good faith determines that it is required
to make such deductions, withholdings and tax reports. Payments under this
Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate Executive for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.





--------------------------------------------------------------------------------





5.Mutual Release.


(a)By Executive


Executive irrevocably and unconditionally releases and forever discharges the
Company, all of its affiliated and related entities, its and their respective
predecessors, successors and assigns, its and their respective employee benefit
plans and the fiduciaries of such plans, and the current and former officers,
directors, stockholders, employees, attorneys, accountants, and agents of each
of the foregoing in their official and personal capacities (collectively
referred to as the “Company Releasees”) generally from all claims, demands,
debts, damages and liabilities of every name and nature, known or unknown
(“Claims”) that, as of the date when Executive signs this Agreement, he has,
ever had, now claims to have or ever claimed to have had against any or all of
the Company Releasees. This release includes, without implication of limitation,
the complete release of all Claims of or for: breach of express or implied
contract (including, but not limited to the Plan); wrongful termination of
employment, whether in contract or tort; intentional, reckless, or negligent
infliction of emotional distress; breach of any express or implied covenant of
employment, including the covenant of good faith and fair dealing; interference
with contractual or advantageous relations, whether prospective or existing;
deceit or misrepresentation; discrimination or retaliation under state, federal,
or municipal law, including, without implication of limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., as amended by the Older Workers Benefit
Protection Act (collectively referred to as the “ADEA”), the California Family
Rights Act, the California Labor Code, the California Fair Employment and
Housing Act and Colorado Revised Statutes 23-34-402 (Discriminatory or Unfair
Employment Practices); defamation or damage to reputation; reinstatement;
punitive or emotional distress damages; wages, severance pay, vacation pay, back
or front pay or other forms of compensation; and attorney’s fees and costs.
Executive understands that this general release of Claims extends to any and all
claims related to Executive’s employment by the Company and the termination of
his employment; provided that nothing in this Section 5(a) shall be understood
to constitute a release by Executive of his rights (a) to indemnification or
directors and officers liability insurance coverage, if any, as set forth in the
Indemnification Agreement between the Company and Executive, the Company’s
charter or bylaws and the partnership agreement of the OP, as applicable; (b)
under this Agreement or the Consulting Agreement, or (c) to pursue claims that
cannot be released as a matter of law, including, but not limited to,
Executive’s right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company).
Executive understands that this general release does not extend to any rights or
claims that may arise out of acts or events that occur after the date on which
Executive signs this Agreement, including, but not limited to, claims under the
ADEA. Executive represents that he has not assigned to any third party and has
not filed with any agency or court any Claim released by this Agreement.


(b)By the Company


The Company irrevocably and unconditionally releases and forever discharges
Executive and his successors, heirs, assigns, executors, administrators and/or
estate (collectively referred to as the “Executive Releasees”) generally from
all Claims that, as of the date when the Company signs this Agreement, the
Company has, ever had, now claims to have or ever claimed to have had against
any or all of the Executive Releasees. The Company represents that the Company
has not assigned to any third party and has not filed with any agency or court
any Claim released by this Agreement.


(c)California Civil Code Section 1542.


Executive and the Company acknowledge that they have been advised to consult
with legal counsel and are familiar with the provisions of California Civil Code
Section 1542, a statute that otherwise prohibits the release of unknown claims,
which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Executive and the Company, being aware of said code section, agree to expressly
waive any rights Executive and the Company may have thereunder, as well as under
any other statute or common law principles of similar effect.





--------------------------------------------------------------------------------





6.Restrictive Covenants. For a period of two years following the Resignation
Date, Executive shall not, without the Company’s prior written consent, directly
or indirectly (i) solicit or encourage to leave the employment of the Company or
any of its subsidiaries, any employee of the Company or any of its subsidiaries;
(ii) hire (on behalf of Executive or any other person or entity) any person who
is then employed by the Company or any of its subsidiaries or was employed by
the Company or any of its subsidiaries and left such employment on or after the
date hereof; or (iii) publish any statement or make any statement under
circumstances reasonably likely to become public that is critical of the Company
or any of its subsidiaries, or in any way adversely affecting or otherwise
maligning the business or reputation of the Company or any of its subsidiaries
(provided that nothing in this sentence is intended to prevent Executive from
including in his pleadings or from his testimony any truthful matter to the
extent necessary to defend against any claim by the Company or a third party
against Executive, or to prosecute any claim against the Company for a breach of
this Agreement). The Company agrees that it will instruct those of its directors
and officers who are aware of the existence and terms of this Agreement not to
make any disparaging statements, take any actions or conduct themselves in any
way that adversely affects Executive’s reputation or goodwill for a period of
two years following the Resignation Date (provided that nothing in this sentence
is intended to prevent the Company, or its directors, officers, employees or
agents, from including any truthful matter in pleadings or testimony).


7.Return of Property; Future Cooperation. Executive agrees that, no later than
two business days following the Resignation Date, he will return all Company
property that is in his possession, custody or control, including, without
limitation, computer equipment, computer passwords, software, cellular
telephones, keys and access cards, credit cards, files and any other documents
(including computerized data and any copies made of any computerized data or
software) containing information concerning the Company, its business or
customer and client relationships (in the latter two cases, actual or
prospective). Within five business day after the return of such property, the
Company will give Executive back the laptop computer and iPad that was provided
to him by the Company during his employment after the Company has had an
opportunity to copy and remove all Company-related information from such
devices, following which time such devices may be retained by Executive. The
Company agrees to instruct its IT provider to use reasonable efforts to ensure
that (i) any of Executive’s personal information which may remain on the
Company’s servers be treated as confidential and (ii) that any such information
not be made public. In addition, Executive agrees to provide the Company with a
list and status summary of all outstanding matters, projects, commitments, work
assignments and other related matters in which he was involved or working on
behalf of the Company as of the Resignation Date and pursuant and subject to the
Consulting Agreement to provide his professional and reasonable assistance to
the Company in transitioning and completing such work, including, but not
limited to, transitioning organizational, leasing and acquisition matters on
which Executive had a role and, upon the Company’s request, assisting, as
directed by the Company, in consummating any such lease or acquisition matters.
In addition, Executive shall cooperate reasonably with the Company in the
defense or assertion of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while Executive was employed by the Company or
its subsidiaries, other than claims or actions, if any, which may be brought in
the future against the Company by Executive. Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times.
Executive also shall cooperate reasonably with the Company in connection with
any investigation or review of any federal, state or local regulatory authority
that relates, in whole or in part, to events or occurrences that transpired
while Executive was employed by the Company. The Company shall not utilize this
Section 7 to require Executive to make himself available to an extent that would
unreasonably interfere with full-time employment responsibilities that he may
have. Furthermore, should Executive need to cooperate as set forth in this
Section 7, Executive will be reimbursed for his expenses and compensated for his
time as set forth in Section 5(d) of the Plan.


8.Payment of All Salary and Receipt of All Benefits.
Executive acknowledges and represents that, other than the consideration set
forth in this Agreement and the Consulting Agreement, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Executive. Executive
specifically represents that Executive is not due to receive any incentive or
equity compensation from the Company or the Company Releasees other than as set
forth in this Agreement or the Consulting Agreement. Other than as may be
provided elsewhere in this Agreement or the Consulting Agreement, Executive
understands and agrees that Executive’s participation in all benefits and
incidents of employment, including, but not limited to, any long term care
plans, retirement or 401(k) plans, vacation leave, sick leave, long term
disability insurance, life insurance, or personal accident insurance, ceased or
will cease as of the Resignation Date.





--------------------------------------------------------------------------------





9.Non-Cooperation with Adverse Litigation. Executive agrees that he shall not
voluntarily provide information to or otherwise cooperate with any individual or
entity that is contemplating or pursuing litigation against any of the Company
Releasees or that is undertaking any investigation or review of any of the
Company Releasees’ activities or practices; provided, however, that Executive
may participate in or otherwise assist in any investigation or inquiry conducted
by the EEOC, the California Department of Fair Employment and Housing or the
Colorado Department of Labor & Employment or as otherwise required pursuant to
legal process. Notwithstanding the foregoing, this provision shall not apply to
the extent that Executive’s breach of this Agreement consists of initiating a
legal action in which he contends that the release set forth in Section 5 is
invalid, in whole or in part, due to the provisions of 29 U.S.C. §626(f).


10.Termination of Benefits. Executive acknowledges that his right to the
Benefits is conditional on his compliance with the terms of this Agreement,
including, without limitation, Executive’s compliance with the restrictive
covenants pursuant to Section 6 of this Agreement. In the event that Executive
fails to comply with any of the terms of this Agreement, in addition to any
other legal or equitable remedies it may have for such breach, the Company shall
have the right to terminate or recoup the Benefits set forth in Section 3 of
this Agreement. The termination or recoupment of those payments in the event of
such breach by Executive shall not affect the ongoing applicability of the terms
of this Agreement.


11.Time for Consideration; Release Effective Date. Executive acknowledges that
he has been advised to consult with an attorney before signing this Agreement.
Executive has the opportunity to consider this Agreement for twenty-one (21)
days before signing it. To accept this Agreement, he must return a signed
original of this Agreement so that it is received by John G. Spiegleman,
Executive Vice President, General Counsel and Secretary at or before the
expiration of this twenty-one (21) day period. If Executive signs this Agreement
within less than twenty-one (21) days of the date of its delivery to him,
Executive acknowledges by signing this Agreement that such decision was entirely
voluntary and that he had the opportunity to consider this Agreement for the
entire twenty-one (21) day period. Executive acknowledges and agrees that any
changes or modifications to this Agreement shall not restart or in any way
affect the original twenty-one (21) day consideration period. For a period of
seven (7) days from the day of his execution of this Agreement, Executive shall
retain the right to revoke the provisions of Section 5 of this Agreement by
written notice that must be received by Mr. Spiegleman before the end of such
revocation period. The provisions of Section 5 of this Agreement shall become
effective on the business day immediately following the expiration of the
revocation period (the “Release Effective Date”), provided that Executive does
not revoke such provisions during the revocation period. Executive acknowledges
that he has not been induced to sign this Agreement by any representations of
the Company other than those set forth in this Agreement. In the event that
Executive exercises his right to revoke the provisions of Section 5 of this
Agreement, then this Agreement, other than Section 1, shall be deemed terminated
ab initio immediately upon such revocation and the parties shall have no further
obligation to each other pursuant to this Agreement.


12.Section 409A.


(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
Executive’s separation from service from the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company determines that Executive is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or
benefit that Executive becomes entitled to under this Agreement on account of or
after Executive’s separation from service would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Executive’s separation from service, or (B) Executive’s
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. Any payments delayed
pursuant to this Section shall bear interest during the period of such delay at
a rate of interest equal to the short-term applicable federal rate for annually
compounding obligations for purposes of Section 1274(d) of the Code, or any
successor provision, for the month in which such payment otherwise would have
been paid.


(b)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.







--------------------------------------------------------------------------------





(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is deemed to be payable
upon (or within a specified time period after) Executive’s termination of
employment, then such payments or benefits shall be payable only upon (or within
a specified time period after) Executive’s “separation from service.” The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).


(d)The Company makes no representation or warranty and shall have no liability
to Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.


13.Enforceability. Executive acknowledges that, if any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder, other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.


14.Entire Agreement. This Agreement along with the Consulting Agreement
constitute the entire agreement between Executive and the Company with respect
to the matters set forth herein and therein, and supersedes and replaces any and
all prior agreements and understandings between the Parties with respect to such
matters including, but not limited to, the Plan and that certain Exclusivity
Agreement dated March 31, 2010 by and between the Company, Executive and Phelan
Development Company, as the same has been amended.


15.Enforcement. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that is not resolved by Executive and
the Company (or its subsidiaries, where applicable) shall be brought and
resolved in the state or federal courts located in Colorado, and the parties
hereby consent to the jurisdiction and venue of such courts for such purpose.
Notwithstanding the foregoing, any judgment of any such court may be enforced in
any court of competent jurisdiction.


16.Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of either
Party to require the performance of any term or obligation of this Agreement, or
the waiver by either Party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.


17.Governing Law; Interpretation. This Agreement is intended to be a top-hat
severance pay agreement subject to the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). To the extent not preempted by ERISA, this
Agreement shall be interpreted and enforced under the laws of the State of
Colorado, without regard to conflict of law principles. In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either Party or the “drafter” of all or any portion of
this Agreement.


18.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original,
but all of which together shall constitute one and the same document.


19.Employee Exception. Nothing in this Agreement shall be construed to prohibit
Executive from (a) discussing with Sharon Adams any of the matters involved with
this Agreement or the Consulting Agreement and (b) hiring Sharon Adams and/or
Adrienne Cord if they, individually or together, elect to leave the employment
of the Company and its subsidiaries on the Resignation Date.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement on the date(s) indicated below.
DCT INDUSTRIAL TRUST INC.
 
 
 
 
 
 
 
 
 
By:
 
/s/ John G. Spiegleman
 
November 24, 2015
 
 
 
John G. Spiegleman
 
Date
 
 
 
Executive Vice President and General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DCT INDUSTRIAL OPERATING PARTNERSHIP LP
 
By: DCT Industrial Trust Inc., its general partner
 
 
 
 
 
 
 
 
 
By:
 
/s/ John G. Spiegleman
 
November 24, 2015
 
 
 
John G. Spiegleman
 
Date
 
 
 
Executive Vice President and General Counsel
 
 
 







I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND AGREE TO AND
HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS AGREEMENT IS A
LEGAL DOCUMENT.
 
 
 
 
 
 
By:
 
/s/ Jeffrey F. Phelan
 
November 24, 2015
 
 
 
Jeffrey F. Phelan    
 
Date
 






--------------------------------------------------------------------------------





Exhibit A


POST-RESIGNATION RELEASE OF CLAIMS


I enter into this Post-Resignation Release of Claims (this “Release”) pursuant
to Section 3 of the Resignation and Release Agreement between DCT Industrial
Operating Partnership LP (the “OP”) and DCT Industrial Trust Inc. (the
“Company”) and me dated November 24, 2015 (the “Resignation Agreement”).
Capitalized terms not defined herein shall have the meanings specified in the
Resignation Agreement.
I acknowledge that my timely execution and return and my non-revocation of this
Release are conditions to the payments and Benefits pursuant to Section 3 (and
its subparts) of the Resignation Agreement. I further specifically acknowledge
and agree that the Vested Amount and the Unvested Amount shall equal the amounts
identified as such on the Spreadsheet (as defined in the Resignation Agreement)
previously provided to me by the Company.
I therefore agree to the following additional terms:
1.Release of Claims. I irrevocably and unconditionally release and forever
discharge the Company, all of its affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their respective
employee benefit plans and the fiduciaries of such plans, and the current and
former officers, directors, stockholders, employees, attorneys, accountants, and
agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when I sign this Release, I have, ever
had, now claim to have or ever claimed to have had against any or all of the
Releasees. This release includes, without implication of limitation, the
complete release of all Claims of or for: breach of express or implied contract
(including, but not limited to the Plan); wrongful termination of employment,
whether in contract or tort; intentional, reckless, or negligent infliction of
emotional distress; breach of any express or implied covenant of employment,
including the covenant of good faith and fair dealing; interference with
contractual or advantageous relations, whether prospective or existing; deceit
or misrepresentation; discrimination or retaliation under state, federal, or
municipal law, including, without implication of limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., as amended by the Older Workers Benefit
Protection Act (collectively referred to as the “ADEA”), the California Family
Rights Act, the California Labor Code, the California Fair Employment and
Housing Act and Colorado Revised Statutes 23-34-402 (Discriminatory or Unfair
Employment Practices); defamation or damage to reputation; reinstatement;
punitive or emotional distress damages; wages, severance pay, vacation pay, back
or front pay or other forms of compensation; and attorney’s fees and costs. I
understand that this general release of Claims extends to any and all claims
related to my employment by the Company and the termination of my employment;
provided that nothing in this Section 5(a) shall be understood to constitute a
release by me of any rights (a) to indemnification or directors and officers
liability insurance coverage, if any, as set forth in the Indemnification
Agreement between the Company and me, the Company’s charter or bylaws and the
partnership agreement of the OP, as applicable; (b) under this Release or the
Consulting Agreement, or (c) to pursue claims that cannot be released as a
matter of law, including, but not limited to, my right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give me the right to recover any monetary damages against the Company; my
release of claims herein bars me from recovering such monetary relief from the
Company).


I understand that this general release does not extend to any rights or claims
that may arise out of acts or events that occur after the date on which I sign
this Release, including, but not limited to, claims under the ADEA. I represent
that I have not assigned to any third party and have not filed with any agency
or court any Claim released by this Release.
2.Ongoing Obligations. I reaffirm my ongoing obligations under the Resignation
Agreement, including without limitation my obligations under Section 6
(“Restrictive Covenants”) and Section 7 (“Return of Property; Future
Cooperation”).


3.No Assignment. I represent that I have not assigned to any other person or
entity any Claims against any Releasee.





--------------------------------------------------------------------------------





4.Right to Consider and Revoke Release. I acknowledge that I have been advised
to consult with an attorney before signing this Release. I have the opportunity
to consider this Release for twenty-one (21) days before signing it. To accept
this Release, I must return a signed original of this Release so that it is
received by John G. Spiegleman, I Vice President, General Counsel and Secretary
at or before the expiration of this twenty-one (21) day period. If I sign this
Release within less than twenty-one (21) days of the date of its delivery to me,
I acknowledge by signing this Release that such decision was entirely voluntary
and that I had the opportunity to consider this Release for the entire
twenty-one (21) day period. I acknowledge and agree that any changes or
modifications to this Release shall not restart or in any way affect the
original twenty-one (21) day consideration period. For a period of seven (7)
days from the day of my execution of this Release, I shall retain the right to
revoke this Release by written notice that must be received by Mr. Spiegleman
before the end of such revocation period. This Release shall become effective on
the business day immediately following the expiration of the revocation period
(the “Effective Date”), provided that I do not revoke such provisions during the
revocation period. I acknowledge that I have not been induced to sign this
Release by any representations of the Company other than those set forth in this
Release.


5.California Civil Code Section 1542. I acknowledge that I have been advised to
consult with legal counsel and am familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
I, being aware of said code section, agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.


6.Other Terms.


(a)Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.


(b)Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.


(c)Amendment. This Release may be amended only upon a written agreement executed
by the Company and me.


(d)Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.


(e)Governing Law and Interpretation. This Release is intended to be part of a
top-hat severance pay agreement subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). To the extent not preempted by
ERISA, this Release shall be interpreted and enforced under the laws of the
State of Colorado, without regard to conflict of law principles. In the event of
any dispute, this Release is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either Party or the “drafter” of all or any portion of
this Release.


(f)Entire Agreement; Absence of Reliance. I acknowledge that I am not relying on
any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release.





--------------------------------------------------------------------------------





I HAVE READ THIS RELEASE THOROUGHLY, UNDERSTAND ITS TERMS AND AGREE TO AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS RELEASE IS A LEGAL
DOCUMENT.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jeffrey F. Phelan    
 
Date
 

    





--------------------------------------------------------------------------------





Exhibit B


Executive’s Accelerated Equity Awards


Subject to the terms of Section 3 of this Agreement, on the Post-Resignation
Release Effective Date, the following portions of the LTIP Unit awards
previously granted to Executive that were unvested immediately prior to the
Resignation Date will become fully vested:


11,556 LTIP Units in the Partnership granted on January 1, 2013.


4,550 LTIP Units in the Partnership granted on February 6, 2013.


9,460 LTIP Units in the Partnership granted on February 4, 2014.


12,643 LTIP Units in the Partnership granted on February 3, 2015.



